Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.










EXHIBIT 10.5




AMENDMENT TO LICENSE AGREEMENT

(UM03-31, UMO5-39)

Amendment to the License Agreement (the “Amendment”) dated the 11th day of July,
2008 (the “Effective Date”). by and between the University of Miami and its
School of Medicine (“LICENSOR”), and HEAT BIOLOGICS, INC. a Delaware corporation
(“LICENSEE”), under the direction of Dr. Eckhard Podack, to wit: LICENSE
AGREEMENT relating to the technology and product identified as the Podack
Antibody Technology (UM03-31, UMO5-39) and hereinafter referred to as “License
Agreement”,

WHEREAS, LICENSOR and LICENSEE entered into that certain Stockholders Agreement
dated the 11th day of July. 2008, granting to the LICENSOR certain rights to
participate in future stock offerings by the LICENSEE (hereinafter referred to
as the “Stockholders Agreement”); and

WHEREAS, LICENSOR is the owner and holder of [*****] of all issued and
outstanding common stock of LICENSEE in each class and series on a fully-diluted
basis pursuant to the terms and conditions of the License Agreement; together
with the University of Miami Investor Rights Agreement effective July 11, 2008,
and the Common Stock Subscription Agreement dated July 1, 2008; and

WHEREAS, LICENSEE has license issue fee obligations to LICENSOR, as set forth in
sections 5.3 and 8.1(a) of the License Agreement in the total amount of [*****]
dollars, which are due and payable as follows:

a)

[*****] dollars obligation past due and outstanding, to wit: Payable within
thirty (30) days of the Effective Date, on or before August 11, 2008.

b)

[*****] dollars paid within one (1) year of the Effective Date; and




WHEREAS, LICENSEE has past due and outstanding patent fees and costs obligations
to LICENSOR in the amount of [*****] dollars pursuant to section 5.1 of the
License Agreement; and

WHEREAS, LICENSEE has past due and outstanding license issue fees obligations
together with past due and outstanding patent fees and costs obligations to
LICENSOR pursuant to the License Agreement in the total amount of [*****]
dollars; and

WHEREAS. LICENSEE has requested an extension of the payment dates for past due
and future license issue fees together with past due patent fees and costs, and
LICENSOR desires to extend the foregoing payment dates.

NOW THEREFORE. for the mutual promises and other good and valuable consideration
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:




LICENSOR agrees to extend the payment dates of the foregoing past due and future
license issue fees together with past due patent fees and costs owed by LICENSEE
pursuant to the License Agreement, under the following terms and conditions:




1.

LICENSOR shall extend the payment deadline of all past due and future license
issue fees and past due patent fees and costs under the License Agreement in the
total amount of [*****] dollars to August 11, 2009 (the “Extension Date”)




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.










2.

LICENSOR shall be issued [*****] fully-dilutable common shares of the total
number of LICENSEE common shares issued and outstanding, which stock issuance
shall be evidenced as follows:

Section 8.5 of the License Agreement is hereby amended and restated in its
entirety to read as follows:

As partial consideration for the license granted pursuant to this Agreement.
LICENSEE shall issue to LICENSOR a fully paid, nonassessable number of common
shares equal to [*****] of the total number of LICENSEE issued and outstanding
common shares in each class and series on a fully-diluted basis, at all times
until and including the later of such time that LICENSEE has received more than
[*****] in cash proceeds after the Effective Date of this Agreement from equity
investments by parties unaffiliated with LICENSEE as of the Effective Date of
this Agreement (“Qualified Investment”). For the avoidance of doubt, such
anti-dilution protection for the foregoing shares shall continue to apply
through the duration of, and until immediately after, the Qualitied Investment
pursuant to this Agreement and any Amendments thereto, whichever is later.
Furthermore, LICENSEE shall issue to LICENSOR fully-dilutable common shares
equal to [*****] of the total number of LICENSEE common shares in each class and
series issued and outstanding. LICENSEE shall affect the issuance of the
foregoing fully-diluted shares by concurrent execution of an appropriate
Stockholders Agreement, Investor Rights Agreements, and Common Stock
Subscription Agreement, together with appropriate Amendments thereto evidencing
the foregoing issuance of such fully-dilutable common shares to LICENSOR, the
terms of which are incorporated by reference herein.

3.

LICENSEE shall pay LICENSOR, as additional consideration for the payment
Extension Date granted by LICENSOR under this Amendment. the sum of [*****]
dollars, to be due and payable on or before such Extension Date.

4.

LICENSOR hereby reserves the right, at its sole and absolute discretion, to
impose additional penalties at law or in equity, for the nonpayment by the
LICENSEE of any and all license issue fees together with patent fees and costs
due and payable by the Extension Date.

5.

LICENSOR and LICENSEE mutually agree and confirm that the following sections of
the License Agreement remain in full force and effect, and agree to be bound by
the terms and conditions specified therein: section 6. entitled INDEMNIFICATION,
section 21. entitled AMENDMENT, and section 25. entitled ENTIRE AGREEMENT.
LICENSOR and LICENSEE further mutually agree and confirm that in all other
respects the License Agreement shall remain in full force and effect in
accordance with all other terms and conditions specified therein, and agree to
be bound by the terms and conditions set forth therein.





--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













This Amendment is entered into and made effective as of the last signature date
set forth below.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth below.

LICENSOR:

 

 

 

 

 

 

UNIVERSITY OF MIAMI

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bart Chernow

 

Date: April 20, 2009

 

Bart Chernow. M.D.

 

 

 

Director of UM Innovation

 

 

 

Vice Provost of Technology Advancement

 

 

 

 

 

 

 

 

 

 

LICENSEE:

 

 

 

 

 

 

HEAT BIOLOGICS. INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Wolf

 

Date: April 20, 2009

 

Jeffrey Wolf

 

 

 

President

 

 









